DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0223201 to Lee et al. (hereinafter Lee) in view of US Pub. 2020/0052835 to Xiong et al. (hereinafter Xiong).

In regard claim 7, Lee teaches or discloses a terminal comprising:
a transmitter that transmits uplink control information and uplink data using a physical uplink shared channel (PUSCH) (see Fig. 38, paragraphs [0005], and [0008], when the uplink control information is transmitted using the PUSCH together with uplink data, this is expressed that the uplink control information is piggybacked and transmitted on the PUSCH); and
a processor that, if frequency hopping is applied to the PUSCH, determines a mapping position for the uplink control information for each hop of the frequency hopping (see paragraphs [0180], [0228], [0257], and [0306], the UCI may be first mapped to the second symbol neighboring to the first symbol corresponding to a position. UCI onto the PUSCH, the scheme applied to the corresponding UCI mapping may be differently configured according to the UCI type (priority). The processor 210 may generate modulation symbols of UCI, map the modulation symbols to physical uplink shared channel (PUSCH) region, and transmit the modulation symbols mapped to the PUSCH region).
Lee may not explicitly teach or disclose a processor that, if frequency hopping is applied to the PUSCH, determines a mapping position for the uplink control information for each hop of the frequency hopping.
However, Xiong teaches or discloses a processor that, if frequency hopping is applied to the PUSCH, determines a mapping position for the uplink control information for each hop of the frequency hopping (see paragraphs [0035], [0165], and [0180], frequency hopping operations for UCI on PUSCH are further utilized for the NR UL transmissions. In cases that frequency hopping is applied to the PUSCH transmission and thus the transmission transitions to a different frequency region during the slot, UCIs can be mapped with the same pattern within the frequency hopped resources).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for terminal for transmitting uplink control information in wireless communication system of Lee by including a processor that, if frequency hopping is applied to the PUSCH, determines a mapping position for the uplink control information for each hop of the frequency hopping suggested by Xiong. This modification would provide to improve channel estimation quality and detection performance of the communication.

In regard claim 8, Lee teaches or discloses the terminal according to claim 7, wherein the processor first maps the uplink control information in a frequency direction for each hop of the frequency hopping.
frequency hopping configuration that can be used by a network device (e.g., UE 400, gNB 500, or the like) for NR communications. A first segment comprises symbols 1810 to 1870 at a first frequency f.sub.1, while a second segment comprises symbols 1880 to 1892).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for terminal for transmitting uplink control information in wireless communication system of Lee by including wherein the processor first maps the uplink control information in a frequency direction for each hop of the frequency hopping suggested by Xiong. This modification would provide to improve channel estimation quality and detection performance of the communication.

In regard claims 9 and 12, Lee may not explicitly teach or disclose the terminal according to claim 7, wherein the processor maps the uplink control information to consecutive or non-consecutive resource elements in the frequency direction for each hop of the frequency hopping.
However, Xiong teaches or discloses wherein the processor maps the uplink control information to consecutive or non-consecutive resource elements in the frequency direction for each hop of the frequency hopping (see paragraphs [0144], [0149], [0180], [0213], and [0218]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for terminal for transmitting uplink control information in wireless communication system of Lee by including wherein the processor maps 

In regard claims 10, 13, and 14, Lee teaches or discloses the terminal according to claim 7, wherein the uplink control information includes at least one of delivery acknowledgement information and channel state information for a shared channel (see paragraphs [0012], [0013], [0121], [0166], [0186], [0196], and [0217], the UCI may include at least one of, for example, ACK/NACK, channel state information (CSI), rank indication (RI), and precoding matrix indicator, channel quality indicator (CQI), and scheduling request (SR). A field indicating which type or kind of the PUCCH UCIs (for example, ACK/NACK, CSI (RI/PMI/CQI), SR) among the PUCCH UCIs that are PUSCH-piggybacked targets will be selectively PUSCH-piggybacked may be additionally defined in a (PUSCH data scheduling-related) UL grant. There is an effect that the PUSCH data coding rate can be adjusted by using such a field).

In regard claim 11, Lee teaches or discloses a radio communication method for a terminal, comprising:
transmitting uplink control information and uplink data using a physical uplink shared channel (PUSCH) (see Fig. 38, paragraphs [0005], and [0008], when the uplink control information is transmitted using the PUSCH together with uplink data, this is expressed that the uplink control information is piggybacked and transmitted on the PUSCH); and
the UCI may be first mapped to the second symbol neighboring to the first symbol corresponding to a position. UCI onto the PUSCH, the scheme applied to the corresponding UCI mapping may be differently configured according to the UCI type (priority). The processor 210 may generate modulation symbols of UCI, map the modulation symbols to physical uplink shared channel (PUSCH) region, and transmit the modulation symbols mapped to the PUSCH region).
Lee may not explicitly teach or disclose if frequency hopping is applied to the PUSCH, determining a mapping position for the uplink control information for each hop of the frequency hopping.
However, Xiong teaches or discloses if frequency hopping is applied to the PUSCH, determining a mapping position for the uplink control information for each hop of the frequency hopping (see paragraphs [0035], [0165], and [0180], frequency hopping operations for UCI on PUSCH are further utilized for the NR UL transmissions. In cases that frequency hopping is applied to the PUSCH transmission and thus the transmission transitions to a different frequency region during the slot, UCIs can be mapped with the same pattern within the frequency hopped resources).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for terminal for transmitting uplink control information in wireless communication system of Lee by including if frequency hopping is applied to the PUSCH, determining a mapping position for the uplink control information for 

In regard claim 15, Lee teaches or discloses a system comprising a terminal and a base station (see Figs. 16 and 28), wherein: 
the terminal (see Fig. 38) comprises: 
a transmitter that transmits uplink control information and uplink data using a physical uplink shared channel (PUSCH) (see Fig. 38, paragraphs [0005], and [0008], when the uplink control information is transmitted using the PUSCH together with uplink data, this is expressed that the uplink control information is piggybacked and transmitted on the PUSCH); and
a processor that, if frequency hopping is applied to the PUSCH, determines a mapping position for the uplink control information for each hop of the frequency hopping (see paragraphs [0180], [0228], [0257], and [0306], the UCI may be first mapped to the second symbol neighboring to the first symbol corresponding to a position. UCI onto the PUSCH, the scheme applied to the corresponding UCI mapping may be differently configured according to the UCI type (priority). The processor 210 may generate modulation symbols of UCI, map the modulation symbols to physical uplink shared channel (PUSCH) region, and transmit the modulation symbols mapped to the PUSCH region); and 
the base station (see Figs. 16 and 38) comprises: 
a receiver that receives the uplink control information and uplink data transmitted using the PUSCH (see Fig. 38, paragraphs [0153], and [0305], the base station may attempt reception beam switching between PUSCH and PUCCH).

However, Xiong teaches or discloses a processor that, if frequency hopping is applied to the PUSCH, determines a mapping position for the uplink control information for each hop of the frequency hopping (see paragraphs [0035], [0165], and [0180], frequency hopping operations for UCI on PUSCH are further utilized for the NR UL transmissions. In cases that frequency hopping is applied to the PUSCH transmission and thus the transmission transitions to a different frequency region during the slot, UCIs can be mapped with the same pattern within the frequency hopped resources).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for terminal for transmitting uplink control information in wireless communication system of Lee by including a processor that, if frequency hopping is applied to the PUSCH, determines a mapping position for the uplink control information for each hop of the frequency hopping suggested by Xiong. This modification would provide to improve channel estimation quality and detection performance of the communication.

Response to Arguments
Applicant’s arguments filed on 12/13/2021, with respect to the rejection(s) of claims 7-15 under 35 U.S.C. 103 over Lee et al in view of Park have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as seen above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 03/05/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476